EXHIBIT 10.AA




FIRST SENIOR VICE PRESIDENT
CHANGE-IN-CONTROL AGREEMENT
[EMPLOYEE NAME]




THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”), is made as of this [DAY]
day of [MONTH], [YEAR], among VALLEY NATIONAL BANK (“Bank”), a national banking
association with its principal office at 1455 Valley Road, Wayne, New Jersey,
VALLEY NATIONAL BANCORP (“Valley”), a New Jersey corporation which maintains its
principal office at 1455 Valley Road, Wayne, New Jersey (Valley and the Bank
collectively are the “Company”) and [EMPLOYEE NAME] (the “Executive”).
BACKGROUND
WHEREAS, the Executive has been continuously employed by the Bank for at least
three full years;
WHEREAS, the Executive has worked diligently in the Executive’s position in the
business of the Bank and Valley;
WHEREAS, the Boards of Directors of the Bank and Valley (either one, the “Board
of Directors” and, together, the “Company Boards”) believe that the future
services of the Executive are of great value to the Bank and Valley and that it
is important for the growth and development of the Bank that the Executive
continue in the Executive’s position;
WHEREAS, if the Company receives any proposal from a third person concerning a
possible business combination with, or acquisition of equities securities of,
the Company, the Company Boards believe it is imperative that the Company and
the Company Boards be able to rely upon the Executive to continue in the
Executive’s position, and that they be able to receive and rely upon the
Executive’s advice, if they request it, as to the best interests of the Company
and its shareholders, without concern that the Executive might be distracted by
the personal uncertainties and risks created by such a proposal;





--------------------------------------------------------------------------------

EXHIBIT 10.AA




WHEREAS, to achieve that goal, and to retain the Executive’s services prior to
any such activity, the Company Boards and the Executive have agreed to enter
into this Agreement to govern the Executive’s termination benefits in the event
of a Change in Control of the Company, as hereinafter defined.
NOW, THEREFORE, to assure the Company that it will have the continued dedication
of the Executive and the availability of the Executive’s advice and counsel
notwithstanding the possibility, threat or occurrence of a bid to take over
control of the Company, and to induce the Executive to remain in the employ of
the Company, and for other good and valuable consideration, the Company and the
Executive, each intending to be legally bound hereby agree as follows:
1.    Definitions
a. Base Salary. “Base Salary”, as used in Section 9 hereof, means the annual
cash base salary (excluding any bonus and the value of any fringe benefits) paid
to the Executive at the time of the termination of employment unless such amount
has been reduced after a Change in Control, in which case such amount shall be
the highest base salary in effect during the 18 months prior to the Change in
Control.
b.    Cause. For purposes of this Agreement “Cause” with respect to the
termination by the Company of Executive’s employment shall mean (i) willful and
continued failure by the Executive to perform the Executive’s duties for the
Company under this Agreement after at least one warning in writing from the
Board of Directors identifying specifically any such failure; (ii) the willful
engaging by the Executive in misconduct which causes material injury to the
Company as specified in a written notice to the Executive from the Board of
Directors; or (iii) conviction of a crime, other than a traffic violation,
habitual drunkenness, drug abuse, or excessive absenteeism other than for
illness, after a warning (with respect to drunkenness or absenteeism only) in
writing from the Board of Directors to refrain from such behavior. No act or
failure to act on the part of the Executive shall be considered willful unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the action or omission was in the best interest of the
Company.





--------------------------------------------------------------------------------

EXHIBIT 10.AA




c. Change in Control. “Change in Control” means any of the following events: (i)
when Valley or a Valley Subsidiary acquires actual knowledge that any person (as
such term is used in Sections 13(d) and 14(d)(2) of the Exchange Act), other
than an affiliate of Valley or a Valley Subsidiary or an employee benefit plan
established or maintained by Valley, a Valley Subsidiary or any of their
respective affiliates, is or becomes the beneficial owner (as defined in Rule
13d‑3 of the Exchange Act) directly or indirectly, of securities of Valley
representing more than twenty‑five percent (25%) of the combined voting power of
Valley’s then outstanding securities (a “Control Person”); (ii) upon the first
purchase of Valley’s common stock pursuant to a tender or exchange offer (other
than a tender or exchange offer made by Valley, a Valley Subsidiary or an
employee benefit plan established or maintained by Valley, a Valley Subsidiary
or any of their respective affiliates); (iii) the consummation of (A) a
transaction, other than a Non‑Control Transaction, pursuant to which Valley is
merged with or into, or is consolidated with, or becomes the subsidiary of
another corporation, (B) a sale or disposition of all or substantially all of
Valley’s assets or (C) a plan of liquidation or dissolution of Valley; (iv) if
during any period of two (2) consecutive years, individuals (the “Continuing
Directors”) who at the beginning of such period constitute the Board of
Directors of Valley (the “Valley Board”) cease for any reason to constitute at
least 60% thereof or, following a Non‑Control Transaction, 60% of the board of
directors of the Surviving Corporation; provided that any individual whose
election or nomination for election as a member of the Valley Board (or,
following a Non‑Control Transaction, the board of directors of the Surviving
Corporation) was approved by a vote of at least two‑thirds of the Continuing
Directors then in office shall be considered a Continuing Director; or (v) upon
a sale of (A) common stock of the Bank if after such sale any person (as such
term is used in Section 13(d) and 14(d)(2) of the Exchange Act) other than
Valley, an employee benefit plan established or maintained by Valley or a Valley
Subsidiary, or an affiliate of Valley or a Valley Subsidiary, owns a majority of
the Bank’s common stock or (B) all or substantially all of the Bank’s assets
(other than in the ordinary course of business). For purposes of this paragraph:
(I) Valley will be deemed to have become a subsidiary of another corporation if
any other corporation (which term shall include, in addition to a corporation, a
limited liability company,





--------------------------------------------------------------------------------

EXHIBIT 10.AA




partnership, trust, or other organization) owns, directly or indirectly, 50
percent or more of the total combined outstanding voting power of all classes of
stock of Valley or any successor to Valley; (II) “Non‑Control Transaction” means
a transaction in which Valley is merged with or into, or is consolidated with,
or becomes the subsidiary of another corporation pursuant to a definitive
agreement providing that at least 60% of the directors of the Surviving
Corporation immediately after the transaction are persons who were directors of
Valley on the day before the first public announcement relating to the
transaction; (III) the “Surviving Corporation” in a transaction in which Valley
becomes the subsidiary of another corporation is the ultimate parent entity of
Valley or Valley’s successor; (IV) the “Surviving Corporation” in any other
transaction pursuant to which Valley is merged with or into another corporation
is the surviving or resulting corporation in the merger or consolidation; and
(V) “Valley Subsidiary” means any corporation in an unbroken chain of
corporations, beginning with Valley, if each of the corporations other than the
last corporation in the unbroken chain owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
d. Continuously Employed. “Continuously employed”, as used in Section 9, means
continuously employed by the Bank but excludes any period of employment by a
bank or financial institution acquired by or merged into the Bank and excludes
any period of employment by the Bank if such period is separated from the
current employment with the Bank by a break in service (other a break in service
resulting solely from illness, disability or family leave).
e. Contract Period. “Contract Period” shall mean the period commencing the day
immediately preceding a Change in Control and ending on the earlier of (i) the
second anniversary of the Change in Control or (ii) the death of the Executive.
For the purpose of this Agreement, a Change in Control shall be deemed to have
occurred at the date specified in the definition of Change-in-Control.
f. Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934, as
amended.





--------------------------------------------------------------------------------

EXHIBIT 10.AA




g. Good Reason. When used with reference to a voluntary termination by Executive
of the Executive’s employment with the Company, “Good Reason” shall mean any of
the following, if taken without Executive’s express written consent:
(1) The assignment to Executive of any duties inconsistent with, or the
reduction of powers or functions associated with, Executive’s position, duties,
responsibilities and status with the Company immediately prior to a Change in
Control. A change in title or positions resulting merely from a merger of the
Bank or Valley into or with another bank or company which does not downgrade in
any way the Executive’s powers, duties and responsibilities shall not meet the
requirements of this paragraph;
(2)    A reduction by the Company in Executive’s annual base compensation as in
effect immediately prior to a Change in Control or the failure to award
Executive annual increases in accordance herewith;
(3)    A failure by the Company to continue any bonus plan in which Executive
participated immediately prior to the Change in control or a failure by the
Company to continue Executive as a participant in such plan on at least the same
basis as Executive participated in such plan prior to the Change in Control;
(4)    The Company’s transfer of Executive to another geographic location more
than 35 miles from the Executive’s present office location, except for required
travel on the Company’s business to an extent substantially consistent with
Executive’s business travel obligations immediately prior to such Change in
Control;
(5)    The failure by the Company to continue in effect any employee benefit
plan, program or arrangement (including, without limitation the Company’s
retirement plan, benefit equalization plan, life insurance plan, health and
accident plan, disability plan, deferred compensation plan or long term stock
incentive plan) in which Executive is participating immediately prior to a
Change in Control (except that the Company may institute or continue plans,
programs or arrangements providing Executive with substantially similar
benefits); the taking of any action by the Company which would adversely





--------------------------------------------------------------------------------

EXHIBIT 10.AA




affect Executive’s participation in or materially reduce Executive’s benefits
under, any of such plans, programs or arrangements; the failure to continue, or
the taking of any action which would deprive Executive, of any material fringe
benefit enjoyed by Executive immediately prior to such Change in Control; or the
failure by the Company to provide Executive with the number of paid vacation
days to which Executive was entitled immediately prior to such Change in
Control;
(6)    The failure by the Company to obtain an assumption in writing of the
obligations of the Company to perform this Agreement by any successor to the
Company and to provide such assumption to the Executive prior to any Change in
Control; or
(7)    Any purported termination of Executive’s employment by the Company during
the term of this Agreement which is not effected pursuant to all of the
requirements of this Agreement; and, for purposes of this Agreement, no such
purported termination shall be effective.
h. Pro-rata Bonus Amount. “Pro-rata Bonus Amount”, as used in Section 9, means
an amount equal to a “portion” of the highest cash bonus awarded to the
Executive in or for the three calendar years immediately prior to the Change in
Control, regardless of when paid. The “portion” of such cash bonus shall be a
fraction, the numerator of which is the number of calendar months or part
thereof which the Executive has worked in the calendar year in which the
termination occurs and the denominator of which is 12.
2.    Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby accepts employment, during the Contract Period upon the terms
and conditions set forth herein.
3.    Position. During the Contract Period the Executive shall be employed by
the bank as a Senior Officer, or such other corporate or divisional profit
center as shall then be the principal successor to the business, assets and
properties of the Company, with substantially the same title and the same duties
and responsibilities as before the Change in Control. The Executive shall devote
full time and attention to the business of the Company, and shall not during the
Contract Period be engaged in any other business





--------------------------------------------------------------------------------

EXHIBIT 10.AA




activity. This paragraph shall not be construed as preventing the Executive from
managing any investments which do not require any service on the Executive’s
part in the operation of such investments.
4.    Cash Compensation. The Company shall pay to the Executive compensation for
services during the Contract Period as follows:
a.    Base Salary. A base annual salary equal to the annual salary in effect as
of the Change in Control. The annual salary shall be payable in installments in
accordance with the Company’s usual payroll method.
b.    Annual Bonus. An annual cash bonus equal to at least the average of the
cash bonuses awarded to the Executive in the three years prior to the Change in
Control (excluding any year for which cash bonuses were prohibited by law or
regulation). Subject to any express regulatory requirements, the bonus shall be
paid within 45 days of the end of the calendar year for which the bonus is
awarded.
c. Annual Review. The Board of Directors during the Contract Period shall review
annually, or at more frequent intervals which the Board of Directors determines
is appropriate, the Executive’s compensation and shall award the Executive
additional compensation to reflect the Executive’s performance, the performance
of the Company and competitive compensation levels, all as determined in the
discretion of the Board of Directors.
5.    Expenses and Fringe Benefits.
a. Expenses. During the Contract Period, the Executive shall be entitled to
reimbursement for all business expenses incurred by the Executive with respect
to the business of the Company in the same manner and to the same extent as such
expenses were previously reimbursed to the Executive immediately prior to the
Change in Control.
b. Benefit Equalization Plan. During the Contract Period, if the Executive was
entitled to benefits under the Company’s Benefit Equalization Plan (“BEP”) prior
to the Change in Control,





--------------------------------------------------------------------------------

EXHIBIT 10.AA




the Executive shall be entitled to continued benefits under the BEP after the
Change in Control and such BEP may not be modified to reduce or eliminate such
benefits during the Contract Period.
c. Club Membership and Automobile. If prior to the Change in Control, the
Executive was entitled to membership in a country club and/or the use of an
automobile, the Executive shall be entitled to the same membership and/or use of
an automobile at least comparable to the automobile provided to the Executive
prior to the Change in Control.
d. Other Benefits. The Executive also shall be entitled to vacations and sick
days, in accordance with the practices and procedures of the Company, as such
existed immediately prior to the Change in Control. During the Contract Period,
the Executive also shall be entitled to hospital, health, medical and life
insurance, and any other benefits enjoyed, from time to time, by senior officers
of the Company, all upon terms as favorable as those enjoyed by other senior
officers of the Company. Notwithstanding anything in this paragraph 5(d) to the
contrary, if the Company adopts any change in the benefits provided for senior
officers of the Company, and such policy is uniformly applied to all officers of
the Company (and any successor or acquirer of the Company, if any), then no such
change shall be deemed to be contrary to this paragraph.
6.    Termination for Cause. The Company shall have the right to terminate the
Executive for Cause, upon written notice to the Executive of the termination
which notice shall specify the reasons for the termination. In the event of
termination for Cause the Executive shall not be entitled to any further
benefits under this Agreement.
7.    Disability. During the Contract Period if the Executive becomes
permanently disabled, or is unable to perform the duties contemplated hereunder
for 4 consecutive months in any 12 month period, the Company may terminate the
employment of the Executive. In such event, the Executive shall not be entitled
to any further benefits under this Agreement.
8.    Death Benefits. Upon the Executive’s death during the Contract Period, the
Executive’s estate shall not be entitled to any further benefits under this
Agreement.





--------------------------------------------------------------------------------

EXHIBIT 10.AA




9.    Termination Without Cause or Resignation for Good Reason. The Company may
terminate the Executive without Cause during the Contract Period by written
notice to the Executive providing four weeks notice. The Executive may resign
for Good Reason during the Contract Period upon four weeks’ written notice to
the Company specifying facts and circumstances claimed to support the Good
Reason. The Executive shall be entitled to give a Notice of Termination that his
or her employment is being terminated for Good Reason at any time during the
Contract Period, not later than twelve months after any occurrence of an event
stated to constitute Good Reason. If the Company terminates the Executive’s
employment during the Contract Period without Cause or if the Executive Resigns
for Good Reason, the Company shall, subject to section 12 hereof:
a. within 20 business days of the termination of employment pay the Executive a
lump sum equal to: (i), if the Executive has been continuously employed by the
Bank for less than 6 full years but more than three years, then one (1) year of
Base Salary plus a Pro-rata Bonus Amount or (ii), if the Executive has been
continuously employed by the Bank for more than 6 full years, then two (2) years
of Base Salary plus a Pro-rata Bonus Amount;
b. the Company shall, within 20 business days of the termination of employment
with the Company, pay the Executive a lump sum amount equal to one hundred
percent (100%) of the premium of the life insurance coverage provided to a
similarly situated active employee (based upon the coverage and rates in effect
on the date the Executive terminates employment) for the equivalent period of
the lump sum severance payment (i.e. one (1) year or two (2) years); and
c. the Company shall, within 20 business days of the termination of employment
with the Company, pay the Executive a lump sum amount equal to one hundred
twenty-five percent (125%) of (A) the aggregate COBRA premium amounts (based
upon COBRA rates then in effect) for the equivalent period of the lump sum
payment (i.e. one (1) year or two (2) years) of the medical and dental coverage
that was being provided to the Executive (and his spouse) at the time of
termination of employment, minus (B)





--------------------------------------------------------------------------------

EXHIBIT 10.AA




the aggregate amount of any employee contribution that would have been required
of the Executive (determined as of the termination of employment) for such
period.
The Executive shall not have a duty to mitigate the damages suffered by the
Executive in connection with the termination by the Company of the Executive’s
employment without Cause or a resignation for Good Reason during the Contract
Period. If the Company fails to pay the Executive any lump sum amounts due the
Executive hereunder, the Executive, after giving 10 days’ written notice to the
Company identifying the Company’s failure, shall be entitled to recover from the
Company all of the Executive’s reasonable legal fees and expenses incurred in
connection with enforcement against the Company of the terms of this Agreement.
The Executive shall be denied payment of legal fees and expenses only if a court
finds that the Executive sought payment of such fees without reasonable cause.
10.    Resignation Without Good Reason. The Executive shall be entitled to
resign from the employment of the Company at any time during the Contact Period
without Good Reason, but upon such resignation the Executive shall not be
entitled to any additional compensation for the time after which the Executive
ceases to be employed by the Company, and shall not be entitled to any of the
other benefits provided hereunder. No such resignation shall be effective unless
in writing with four weeks’ notice thereof.
11.    Non-Disclosure of Confidential Information.
a.    Non-Disclosure of Confidential Information. Except in the course of the
Executive’s employment with the Company and in the pursuit of the business of
the Company or any of its subsidiaries or affiliates, the Executive shall not,
at any time during or following the Contract Period, disclose or use, any
confidential information or proprietary data of the Company or any of its
subsidiaries or affiliates. The Executive agrees that, among other things, all
information concerning the identity of and the Company’s relations with its
customers is confidential information.
b.    Specific Performance. Executive agrees that the Company does not have an
adequate remedy at law for the breach of this section and agrees that he or she
shall be subject to injunctive





--------------------------------------------------------------------------------

EXHIBIT 10.AA




relief and equitable remedies as a result of the breach of this section. The
invalidity or unenforceability of any provision of this Agreement shall not
affect the force and effect of the remaining valid portions.
c. Survival. This section shall survive the termination of the Executive’s
employment hereunder and the expiration of this Agreement.
12. Certain Reduction of Payments by the Company.
a. Anything in this Agreement to the contrary notwithstanding, prior to the
payment of any lump sum amount payable hereunder, the certified public
accountants of the Company immediately prior to a Change of Control (the
“Certified Public Accountants”) shall determine as promptly as practical and in
any event within 20 business days following the termination of employment of
Executive whether any payment or distribution by the Company to or for the
benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would more likely than not be nondeductible by the Company for
Federal income purposes because of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and if it is then the aggregate present value of
amounts payable or distributable to or for the benefit of Executive pursuant to
this Agreement (such payments or distributions pursuant to this Agreement are
thereinafter referred to as “Agreement Payments”) shall be reduced (but not
below zero) to the reduced Amount. For purposes of this paragraph, the “Reduced
Amount” shall be an amount expressed in present value which maximizes the
aggregate present value of Agreement Payments without causing any Payment to be
nondeductible by the Company because of said Section 280G of the Code.
b. If under paragraph (a) of this section the Certified Public Accountants
determine that any Payment would more likely than not be nondeductible by the
Company because of Section 280G of the Code, the Company shall promptly give the
Executive notice to that effect and a copy of the detailed calculation thereof
and of the Reduced Amount, and the Executive may then elect, in the Executive’s
sole discretion, which and how much of the Agreement Payments shall be
eliminated or reduced (as long as after such election the aggregate present
value of the Agreement Payments equals the Reduced Amount), and shall





--------------------------------------------------------------------------------

EXHIBIT 10.AA




advise the Company in writing of the election within 20 business days of the
receipt of notice. If no such election is made by the Executive within such
20-day period, the Company may elect which and how much of the Agreement
Payments shall be eliminated or reduced (as long as after such election the
Aggregate present Value of the Agreement Payments equals the Reduced Amount) and
shall notify the Executive promptly of such election. For purposes of this
paragraph, present Value shall be determined in accordance with Section
280G(d)(4) of the Code. All determinations made by the Certified Public
Accountants shall be binding upon the Company and Executive shall be made within
20 business days of a termination of employment of Executive. With the consent
of the Executive, the Company may suspend part or all of the lump sum payment
due under Section 9 hereof and any other payments due to the Executive hereunder
until the Certified Public Accountants finish the determination and the
Executive (or the Company, as the case may be) elect how to reduce the Agreement
Payments, if necessary. As promptly as practicable following such determination
and the elections hereunder, the Company shall pay to or distribute to or for
the benefit of Executive such amounts as are then due to Executive under this
Agreement and shall promptly pay to or distribute for the benefit of Executive
in the future such amounts as become due to Executive under this Agreement.
c. As a result of the uncertainty in the application of Section 280G of the
Code, it is possible that Agreement Payments may have been made by the Company
which should not have been made (“Overpayment”) or that additional Agreement
Payments which will have not been made by the Company could have been made
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Certified Public Accountants, based upon
the assertion of a deficiency by the Internal Revenue Service against the
Company or Executive which said Certified Public Accountants believe has a high
probability of success, determines that an Overpayment has been made, any such
Overpayment shall be treated for all purposes as a loan to Executive which
Executive shall repay to the Company together with interest at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code; provided,
however, that no amount shall be payable by Executive to the Company in and for
the extent





--------------------------------------------------------------------------------

EXHIBIT 10.AA




such payment would not reduce the amount which is subject to taxation under
Section 4999 of the Code. In the event that the Certified Public Accountants,
based upon controlling precedent, determine that an Underpayment has occurred,
any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive together with interest at the applicable Federal rate
provided for in Section 7872(f)(2)(A) of the Code.
13.    Term and Effect Prior to Change in Control.
a. Term. Except as otherwise provided for hereunder, this Agreement shall
commence on the date hereof and shall remain in effect for a period of 3 years
from the date hereof (the “Initial Term”) or until the end of the Contract
Period, whichever is later. The Initial Term shall be automatically extended for
an additional one year period on the anniversary date hereof (so that the
Initial Term is always 3 years) unless, prior to a Change in Control, the
Compensation and Human Resources Committee of the Bank notifies the Executive in
writing at any time that the Contract is not so extended, in which case the
Initial Term shall end upon the later of (i) 3 years after the date hereof, or
(ii) twenty-four months after the date of such written notice.
b. No Effect Prior to Change in Control. This Agreement shall not effect any
rights of the Company to terminate the Executive prior to a Change in Control or
any rights of the Executive granted in any other agreement or contract or plan
with the Company. The rights, duties and benefits provided hereunder shall only
become effective upon and after a Change in Control. If the full-time employment
of the Executive by the Company is ended for any reason prior to a Change in
Control, this Agreement shall thereafter be of no further force and effect.
14. Severance Compensation and Benefits Not in Derogation of Other Benefits.
Anything to the contrary herein contained notwithstanding, the payment or
obligation to pay any monies, or granting of any benefits, rights or privileges
to Executive as provided in this Agreement shall not be in lieu or derogation of
the rights and privileges that the Executive now has or will have under any
plans or programs of or





--------------------------------------------------------------------------------

EXHIBIT 10.AA




agreements with the Company, except that if the Executive received any payment
hereunder, the Executive shall not be entitled to any payment under the
Company’s severance policy for officers and directors.
15.    Delay in Payment. Notwithstanding anything else to the contrary in this
Agreement, the BEP, or any other plan, contract, program or otherwise, the
Company (and its affiliates) are expressly authorized to delay any scheduled
payments under this Agreement, the BEP, and any other plan, contract, program or
otherwise, as such payments relate to the Executive, if the Company (or its
affiliate) determines that such delay is necessary in order to comply with the
requirements of Section 409A of the Internal Revenue Code. No such payment may
be delayed beyond the date that is six (6) months following the Executive ’s
separation from service (as defined in Section 409A). At the end of such period
of delay, the Executive will be paid the delayed payment amounts, plus interest
for the period of any such delay. For purposes of the preceding sentence,
interest shall be calculated using the six (6) month Treasury Bill rate in
effect on the date on which the payment is delayed, and shall be compounded
daily. If the conditions of the severance exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) (or any successor Regulation thereto) are satisfied,
payment of benefits shall not be delayed for six (6) months following
termination of employment to the extent permitted under the severance exception.
16.    Miscellaneous. This Agreement is the joint and several obligation of the
Bank and Valley. The terms of this Agreement shall be governed by, and
interpreted and construed in accordance with the provisions of, the laws of New
Jersey. This Agreement supersedes all prior agreements and understandings with
respect to the matters covered hereby, including expressly any prior agreement
with the Company concerning change in control benefits. The amendment or
termination of this Agreement may be made only in a writing executed by the
Company and the Executive, and no amendment or termination of this Agreement
shall be effective unless and until made in such a writing. This Agreement shall
be binding upon any successor (whether direct or indirect, by purchase, merge,
consolidation, liquidation or otherwise) to all or substantially all of the
assets of the Company. This Agreement is personal to the Executive and the
Executive may not assign any of the Executive’s rights or duties hereunder but
this Agreement shall be enforceable by the





--------------------------------------------------------------------------------

EXHIBIT 10.AA




Executive’s legal representatives, executors or administrators. This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original, and it shall not be necessary in making proof of this Agreement to
produce or account for more than one such counterpart.
IN WITNESS WHEREOF, Valley National Bank and Valley National Bancorp each have
caused this Agreement to be signed by their duly authorized representatives
pursuant to the authority of their Boards of Directors, and the Executive has
personally executed this Agreement, all as of the day and year first written
above.


ATTEST:
VALLEY NATIONAL BANCORP
 
 
 
 
_________________________
 
By: ___________________________
Alan D. Escrow, Secretary
Gerald H. Lipkin, Chairman
 
 
and Chief Executive Officer
 
 
 
 
ATTEST:
 
VALLEY NATIONAL BANK
 
 
 
 
_____________________
 
 
 
Alan D. Escrow, Secretary
By: ___________________________
 
 
Gerald H. Lipkin, Chairman
 
 
and Chief Executive Officer
WITNESS:
 
 
 
 
 
 
 
_________________________
 
________________________________
 
 
[EMPLOYEE NAME], Executive


















--------------------------------------------------------------------------------

EXHIBIT 10.AA




SENIOR VICE PRESIDENT
CHANGE-IN-CONTROL AGREEMENT
[EMPLOYEE NAME]




THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”), is made as of this [DAY]
day of [MONTH], [YEAR], among VALLEY NATIONAL BANK (“Bank”), a national banking
association with its principal office at 1455 Valley Road, Wayne, New Jersey,
VALLEY NATIONAL BANCORP (“Valley”), a New Jersey corporation which maintains its
principal office at 1455 Valley Road, Wayne, New Jersey (Valley and the Bank
collectively are the “Company”) and [EMPLOYEE NAME] (the “Executive”).
BACKGROUND
WHEREAS, the Executive has been continuously employed by the Bank for at least
three full years;
WHEREAS, the Boards of Directors of the Bank and Valley (either one, the “Board
of Directors” and, together, the “Company Boards”) believe that the future
services of the Executive are of great value to the Bank and Valley and that it
is important for the growth and development of the Bank that the Executive
continue in the Executive’s position;
WHEREAS, if the Company receives any proposal from a third person concerning a
possible business combination with, or acquisition of equities securities of,
the Company, the Company Boards believe it is imperative that the Company and
the Company Boards be able to rely upon the Executive to continue in the
Executive’s position, and that they be able to receive and rely upon the
Executive’s advice, if they request it, as to the best interests of the Company
and its shareholders, without concern that the Executive might be distracted by
the personal uncertainties and risks created by such a proposal;
WHEREAS, to achieve that goal, and to retain the Executive’s services prior to
any such activity, the Company Boards and the Executive have agreed to enter
into this Agreement to govern the Executive’s termination benefits in the event
of a Change in Control of the Company, as hereinafter defined.





--------------------------------------------------------------------------------

EXHIBIT 10.AA




NOW, THEREFORE, to assure the Company that it will have the continued dedication
of the Executive and the availability of the Executive’s advice and counsel
notwithstanding the possibility, threat or occurrence of a bid to take over
control of the Company, and to induce the Executive to remain in the employ of
the Company, and for other good and valuable consideration, the Company and the
Executive, each intending to be legally bound hereby agree as follows:
1.        Definitions
a.     Base Salary. “Base Salary”, as used in Section 9 hereof, means the annual
cash base salary (excluding any bonus and the value of any fringe benefits) paid
to the Executive at the time of the termination of employment unless such amount
has been reduced after a Change in Control, in which case such amount shall be
the highest base salary in effect during the 18 months prior to the Change in
Control.
b.        Cause. For purposes of this Agreement “Cause” with respect to the
termination by the Company of Executive’s employment shall mean (i) willful and
continued failure by the Executive to perform the duties for the Company
contemplated under this Agreement after at least one warning in writing from the
Board of Directors identifying specifically any such failure; (ii) the willful
engaging by the Executive in misconduct which causes material injury to the
Company as specified in a written notice to the Executive from the Board of
Directors; or (iii) conviction of a crime, other than a traffic violation,
habitual drunkenness, drug abuse, or excessive absenteeism other than for
illness, after a warning (with respect to drunkenness or absenteeism only) in
writing from the Board of Directors to refrain from such behavior. No act or
failure to act on the part of the Executive shall be considered willful unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the action or omission was in the best interest of the
Company.
c.     Change in Control. “Change in Control” means any of the following events:
(i) when Valley or a Valley Subsidiary acquires actual knowledge that any person
(as such term is used in Sections 13(d) and 14(d)(2) of the Exchange Act), other
than an affiliate of Valley or a Valley Subsidiary or an employee benefit plan
established or maintained by Valley, a Valley Subsidiary or any of their
respective affiliates, is or becomes





--------------------------------------------------------------------------------

EXHIBIT 10.AA




the beneficial owner (as defined in Rule 13d‑3 of the Exchange Act) directly or
indirectly, of securities of Valley representing more than twenty‑five percent
(25%) of the combined voting power of Valley’s then outstanding securities (a
“Control Person”); (ii) upon the first purchase of Valley’s common stock
pursuant to a tender or exchange offer (other than a tender or exchange offer
made by Valley, a Valley Subsidiary or an employee benefit plan established or
maintained by Valley, a Valley Subsidiary or any of their respective
affiliates); (iii) the consummation of (A) a transaction, other than a
Non‑Control Transaction, pursuant to which Valley is merged with or into, or is
consolidated with, or becomes the subsidiary of another corporation, (B) a sale
or disposition of all or substantially all of Valley’s assets or (C) a plan of
liquidation or dissolution of Valley; (iv) if during any period of two (2)
consecutive years, individuals (the “Continuing Directors”) who at the beginning
of such period constitute the Board of Directors of Valley (the “Valley Board”)
cease for any reason to constitute at least 60% thereof or, following a
Non‑Control Transaction, 60% of the board of directors of the Surviving
Corporation; provided that any individual whose election or nomination for
election as a member of the Valley Board (or, following a Non‑Control
Transaction, the board of directors of the Surviving Corporation) was approved
by a vote of at least two‑thirds of the Continuing Directors then in office
shall be considered a Continuing Director; or (v) upon a sale of (A) common
stock of the Bank if after such sale any person (as such term is used in Section
13(d) and 14(d)(2) of the Exchange Act) other than Valley, an employee benefit
plan established or maintained by Valley or a Valley Subsidiary, or an affiliate
of Valley or a Valley Subsidiary, owns a majority of the Bank’s common stock or
(B) all or substantially all of the Bank’s assets (other than in the ordinary
course of business). For purposes of this paragraph: (I) Valley will be deemed
to have become a subsidiary of another corporation if any other corporation
(which term shall include, in addition to a corporation, a limited liability
company, partnership, trust, or other organization) owns, directly or
indirectly, 50 percent or more of the total combined outstanding voting power of
all classes of stock of Valley or any successor to Valley; (II) “Non‑Control
Transaction” means a transaction in which Valley is merged with or into, or is
consolidated with, or becomes the subsidiary of another corporation pursuant to
a definitive agreement providing that at least 60% of the directors of the
Surviving Corporation





--------------------------------------------------------------------------------

EXHIBIT 10.AA




immediately after the transaction are persons who were directors of Valley on
the day before the first public announcement relating to the transaction;
(III) the “Surviving Corporation” in a transaction in which Valley becomes the
subsidiary of another corporation is the ultimate parent entity of Valley or
Valley’s successor; (IV) the “Surviving Corporation” in any other transaction
pursuant to which Valley is merged with or into another corporation is the
surviving or resulting corporation in the merger or consolidation; and (V)
“Valley Subsidiary” means any corporation in an unbroken chain of corporations,
beginning with Valley, if each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
d. Continuously Employed. “Continuously employed”, as used in Section 9, means
continuously employed by the Bank but excludes any period of employment by a
bank or financial institution acquired by or merged into the Bank and excludes
any period of employment by the Bank if such period is separated from the
current employment with the Bank by a break in service (other a break in service
resulting solely from illness, disability or family leave).
e. Contract Period. “Contract Period” shall mean the period commencing the day
immediately preceding a Change in Control and ending on the earlier of (i) the
first anniversary of the Change in Control or (ii) the death of the Executive.
For the purpose of this Agreement, a Change in Control shall be deemed to have
occurred at the date specified in the definition of Change-in-Control.
f. Exchange Act. “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
g. Good Reason. When used with reference to a voluntary termination by Executive
of employment with the Company, “Good Reason” shall mean any of the following,
if taken without Executive’s express written consent:
(1) The assignment to Executive of any duties inconsistent with, or the
reduction of powers or functions associated with, Executive’s position, duties,
responsibilities and status with the Company immediately prior to a Change in
Control. A change in title or positions resulting merely from





--------------------------------------------------------------------------------

EXHIBIT 10.AA




a merger of the Bank or Valley into or with another bank or company which does
not downgrade in any way the Executive’s powers, duties and responsibilities
shall not meet the requirements of this paragraph;
(2)    A reduction by the Company in Executive’s annual base compensation as in
effect immediately prior to a Change in Control or the failure to award
Executive annual increases in accordance herewith;
(3)    A failure by the Company to continue any bonus plan in which Executive
participated immediately prior to the Change in control or a failure by the
Company to continue Executive as a participant in such plan on at least the same
basis as Executive participated in such plan prior to the Change in Control;
(4)    The Company’s transfer of Executive to another geographic location more
than 35 miles from the Executive’s present office location, except for required
travel on the Company’s business to an extent substantially consistent with
Executive’s business travel obligations immediately prior to such Change in
Control;
(5)    The failure by the Company to continue in effect any employee benefit
plan, program or arrangement (including, without limitation the Company’s
retirement plan, life insurance plan, health and accident plan, disability plan,
or long term stock incentive plan) in which Executive is participating
immediately prior to a Change in Control (except that the Company may institute
or continue plans, programs or arrangements providing Executive with
substantially similar benefits); the taking of any action by the Company which
would adversely affect Executive’s participation in or materially reduce
Executive’s benefits under, any of such plans, programs or arrangements; the
failure to continue, or the taking of any action which would deprive Executive,
of any material fringe benefit enjoyed by Executive immediately prior to such
Change in Control; or the failure by the Company to provide Executive with the
number of paid vacation days to which Executive was entitled immediately prior
to such Change in Control;





--------------------------------------------------------------------------------

EXHIBIT 10.AA




(6)    The failure by the Company to obtain an assumption in writing of the
obligations of the Company to perform this Agreement by any successor to the
Company and to provide such assumption to the Executive prior to any Change in
Control; or
(7)    Any purported termination of Executive’s employment by the Company during
the term of this Agreement which is not effected pursuant to all of the
requirements of this Agreement; and, for purposes of this Agreement, no such
purported termination shall be effective.
h. Pro-rata Bonus Amount. “Pro-rata Bonus Amount”, as used in Section 9, means
an amount equal to a “portion” of the highest cash bonus awarded to the
Executive in or for the three calendar years immediately prior to the Change in
Control, regardless of when paid. The “portion” of such cash bonus shall be a
fraction, the numerator of which is the number of calendar months or part
thereof which the Executive has worked in the calendar year in which the
termination occurs and the denominator of which is 12.
2.    Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby accepts employment, during the Contract Period upon the terms
and conditions set forth herein.
3.    Position. During the Contract Period the Executive shall be employed as a
Senior Officer by the bank, or such other corporate or divisional profit center
as shall then be the principal successor to the business, assets and properties
of the Company, with substantially the same title and the same duties and
responsibilities as before the Change in Control. The Executive shall devote
full time and attention to the business of the Company, and shall not during the
Contract Period be engaged in any other business activity. This paragraph shall
not be construed as preventing the Executive from managing any investments which
do not require any service on the Executive’s part in the operation of such
investments.
4.    Cash Compensation. The Company shall pay to the Executive compensation for
services during the Contract Period as follows:





--------------------------------------------------------------------------------

EXHIBIT 10.AA




a.    Base Salary. A base annual salary equal to the annual salary in effect as
of the Change in Control. The annual salary shall be payable in installments in
accordance with the Company’s usual payroll method.
a.        Annual Bonus. An annual cash bonus equal to at least the average of
the cash bonuses awarded to the Executive in the three years prior to the Change
in Control (excluding any year for which cash bonuses were prohibited by law or
regulation). Subject to any express regulatory requirements, the bonus shall be
paid within 45 days of the end of the calendar year for which the bonus is
awarded.
c. Annual Review. The Board of Directors during the Contract Period shall review
annually, or at more frequent intervals which the Board of Directors determines
is appropriate, the Executive’s compensation and shall award the Executive
additional compensation to reflect the Executive’s performance, the performance
of the Company and competitive compensation levels, all as determined in the
discretion of the Board of Directors.
5.    Expenses and Fringe Benefits.
a. Expenses. During the Contract Period, the Executive shall be entitled to
reimbursement for all business expenses incurred by the Executive with respect
to the business of the Company in the same manner and to the same extent as such
expenses were previously reimbursed to the Executive immediately prior to the
Change in Control.
b. Other Benefits. The Executive also shall be entitled to vacations and sick
days, in accordance with the practices and procedures of the Company, as such
existed immediately prior to the Change in Control. During the Contract Period,
the Executive also shall be entitled to hospital, health, medical and life
insurance, and any other benefits enjoyed, from time to time, by senior officers
of the Company, all upon terms as favorable as those enjoyed by other senior
officers of the Company. Notwithstanding anything in this paragraph 5(b) to the
contrary, if the Company adopts any change in the benefits provided for senior
officers of the Company, and such policy is uniformly applied to all officers of
the Company (and any





--------------------------------------------------------------------------------

EXHIBIT 10.AA




successor or acquiror of the Company, if any), then no such change shall be
deemed to be contrary to this paragraph.
6.    Termination for Cause. The Company shall have the right to terminate the
Executive for Cause, upon written notice to the Executive of the termination
which notice shall specify the reasons for the termination. In the event of
termination for Cause the Executive shall not be entitled to any further
benefits under this Agreement.
7.    Disability. During the Contract Period if the Executive becomes
permanently disabled, or is unable to perform the Executive’s duties hereunder
for 4 consecutive months in any 12 month period, the Company may terminate the
employment of the Executive. In such event, the Executive shall not be entitled
to any further benefits under this Agreement.
8.    Death Benefits. Upon the Executive’s death during the Contract Period, the
Executive’s estate shall not be entitled to any further benefits under this
Agreement.
9.     Termination Without Cause or Resignation for Good Reason. The Company may
terminate the Executive without Cause during the Contract Period by written
notice to the Executive providing four weeks notice. The Executive may resign
for Good Reason during the Contract Period upon four weeks’ written notice to
the Company specifying facts and circumstances claimed to support the Good
Reason. The Executive shall be entitled to give a Notice of Termination that his
or her employment is being terminated for Good Reason at any time during the
Contract Period, not later than twelve months after any occurrence of an event
stated to constitute Good Reason. If the Company terminates the Executive’s
employment during the Contract Period without Cause or if the Executive Resigns
for Good Reason, the Company shall, subject to section 12 hereof:
a. Within 20 business days of the termination of employment pay the Executive a
lump sum equal to: (i), if the Executive has been continuously employed by the
Bank for less than 6 full years but more than 3 years, then six (6) months of
Base Salary plus a Pro-rata Bonus Amount; or (ii), if the





--------------------------------------------------------------------------------

EXHIBIT 10.AA




Executive has been continuously employed by the Bank for 6 full years or more,
one (1) year of Base Salary plus a Pro-rata Bonus Amount;
b.     the Company shall, within 20 business days of the termination of
employment with the Company, pay the Executive a lump sum amount equal to one
hundred percent (100%) of the premium of the life insurance coverage provided to
a similarly situated active employee (based upon the coverage and rates in
effect on the date the Executive terminates employment) for the equivalent
period of the lump sum severance payment (i.e. six (6) months or one (1) year);
and
c.    the Company shall, within 20 business days of the termination of
employment, pay the Executive a lump sum amount equal to one hundred twenty-five
percent (125%) of (A) the aggregate COBRA premium amounts (based upon COBRA
rates then in effect) for the equivalent period of the lump sum payment (i.e.
six (6) months or one (1) year) of the medical and dental coverage that was
being provided to the Executive (and his spouse) at the time of termination of
employment with the Company, minus (B) the aggregate amount of any employee
contribution that would have been required of the Executive (determined as of
the termination of employment) for such period.
The Executive shall not have a duty to mitigate the damages suffered by the
Executive in connection with the termination by the Company of the Executive’s
employment without Cause or a resignation for Good Reason during the Contract
Period. If the Company fails to pay the Executive any lump sum amounts due the
Executive hereunder, the Executive, after giving 10 days’ written notice to the
Company identifying the Company’s failure, shall be entitled to recover from the
Company all of the Executive’s reasonable legal fees and expenses incurred in
connection with the enforcement against the Company of the terms of this
Agreement. The Executive shall be denied payment of his or her legal fees and
expenses only if a court finds that the Executive sought payment of such fees
without reasonable cause.
10.    Resignation Without Good Reason. The Executive shall be entitled to
resign from the employment of the Company at any time during the Contact Period
without Good Reason, but upon such resignation the Executive shall not be
entitled to any additional compensation for the time after which the





--------------------------------------------------------------------------------

EXHIBIT 10.AA




Executive ceases to be employed by the Company, and shall not be entitled to any
of the other benefits provided hereunder. No such resignation shall be effective
unless in writing with four weeks’ notice thereof.
11.    Non-Disclosure of Confidential Information.
a.    Non-Disclosure of Confidential Information. Except in the course of the
Executive’s employment with the Company and in the pursuit of the business of
the Company or any of its subsidiaries or affiliates, the Executive shall not,
at any time during or following the Contract Period, disclose or use, any
confidential information or proprietary data of the Company or any of its
subsidiaries or affiliates. The Executive agrees that, among other things, all
information concerning the identity of and the Company’s relations with its
customers is confidential information.
b.    Specific Performance. Executive agrees that the Company does not have an
adequate remedy at law for the breach of this section and agrees that the
Executive shall be subject to injunctive relief and equitable remedies as a
result of the breach of this section. The invalidity or unenforceability of any
provision of this Agreement shall not affect the force and effect of the
remaining valid portions.
c. Survival. This section shall survive the termination of the Executive’s
employment hereunder and the expiration of this Agreement.
12. Certain Reduction of Payments by the Company.
a. Anything in this Agreement to the contrary notwithstanding, prior to the
payment of any lump sum amount payable hereunder, the certified public
accountants of the Company immediately prior to a Change of Control (the
“Certified Public Accountants) shall determine as promptly as practical and in
any event within 20 business days following the termination of employment of
Executive whether any payment or distribution by the Company to or for the
benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would more likely than not be nondeductible by the Company for
Federal income purposes because of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), and if it is then the aggregate present value of
amounts payable or distributable to or for the benefit of Executive pursuant to
this Agreement (such





--------------------------------------------------------------------------------

EXHIBIT 10.AA




payments or distributions pursuant to this Agreement are thereinafter referred
to as “Agreement Payments”) shall be reduced (but not below zero) to the reduced
Amount. For purposes of this paragraph, the “Reduced Amount” shall be an amount
expressed in present value which maximizes the aggregate present value of
Agreement Payments without causing any Payment to be nondeductible by the
Company because of said Section 280G of the Code.
b. If under paragraph (a) of this section the Certified Public Accountants
determine that any Payment would more likely than not be nondeductible by the
Company because of Section 280G of the Code, the Company shall promptly give the
Executive notice to that effect and a copy of the detailed calculation thereof
and of the Reduced Amount, and the Executive may then elect, in the Executive’s
sole discretion, which and how much of the Agreement Payments shall be
eliminated or reduced (as long as after such election the aggregate present
value of the Agreement Payments equals the Reduced Amount), and shall advise the
Company in writing of his or her election within 20 business days of the receipt
of notice. If no such election is made by the Executive within such 20-day
period, the Company may elect which and how much of the Agreement Payments shall
be eliminated or reduced (as long as after such election the Aggregate present
Value of the Agreement Payments equals the Reduced Amount) and shall notify the
Executive promptly of such election. For purposes of this paragraph, present
Value shall be determined in accordance with Section 280G(d)(4) of the Code. All
determinations made by the Certified Public Accountants shall be binding upon
the Company and Executive shall be made within 20 business days of a termination
of employment of Executive. With the consent of the Executive, the Company may
suspend part or all of the lump sum payment due under Section 9 hereof and any
other payments due to the Executive hereunder until the Certified Public
Accountants finish the determination and the Executive (or the Company, as the
case may be) elect how to reduce the Agreement Payments, if necessary. As
promptly as practicable following such determination and the elections
hereunder, the Company shall pay to or distribute to or for the benefit of
Executive such amounts as are then due to Executive under this Agreement and
shall promptly pay to or





--------------------------------------------------------------------------------

EXHIBIT 10.AA




distribute for the benefit of Executive in the future such amounts as become due
to Executive under this Agreement.
c. As a result of the uncertainty in the application of Section 280G of the
Code, it is possible that Agreement Payments may have been made by the Company
which should not have been made (“Overpayment”) or that additional Agreement
Payments which will have not been made by the Company could have been made
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Certified Public Accountants, based upon
the assertion of a deficiency by the Internal Revenue Service against the
Company or Executive which said Certified Public Accountants believe has a high
probability of success, determines that an Overpayment has been made, any such
Overpayment shall be treated for all purposes as a loan to Executive which
Executive shall repay to the Company together with interest at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code; provided,
however, that no amount shall be payable by Executive to the Company in and for
the extent such payment would not reduce the amount which is subject to taxation
under Section 4999 of the Code. In the event that the Certified Public
Accountants, based upon controlling precedent, determine that an Underpayment
has occurred, any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive together with interest at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code.
13.    Term and Effect Prior to Change in Control.
a. Term. Except as otherwise provided for hereunder, this Agreement shall
commence on the date hereof and shall remain in effect for a period of 3 years
from the date hereof (the “Initial Term”) or until the end of the Contract
Period, whichever is later. The Initial Term shall be automatically extended for
an additional one year period on the anniversary date hereof (so that the
Initial Term is always 3 years) unless, prior to a Change in Control, the
Compensation and Human Resources Committee of the Bank notifies the Executive in
writing at any time that the Contract is not so extended, in which case the
Initial Term shall end upon the later of (i) 3 years after the date hereof, or
(ii) nine months after the date of such written notice.





--------------------------------------------------------------------------------

EXHIBIT 10.AA




b. No Effect Prior to Change in Control. This Agreement shall not effect any
rights of the Company to terminate the Executive prior to a Change in Control or
any rights of the Executive granted in any other agreement or contract or plan
with the Company. The rights, duties and benefits provided hereunder shall only
become effective upon and after a Change in Control. If the full-time employment
of the Executive by the Company is ended for any reason prior to a Change in
Control, this Agreement shall thereafter be of no further force and effect.
14. Severance Compensation and Benefits Not in Derogation of Other Benefits.
Anything to the contrary herein contained notwithstanding, the payment or
obligation to pay any monies, or granting of any benefits, rights or privileges
to Executive as provided in this Agreement shall not be in lieu or derogation of
the rights and privileges that the Executive now has or will have under any
plans or programs of or agreements with the Company, except that if the
Executive received any payment hereunder, the Executive shall not be entitled to
any payment under the Company’s severance policy for officers and directors.
15.    Delay in Payment. Notwithstanding anything else to the contrary in this
Agreement, the BEP, or any other plan, contract, program or otherwise, the
Company (and its affiliates) are expressly authorized to delay any scheduled
payments under this Agreement, the BEP, and any other plan, contract, program or
otherwise, as such payments relate to the Executive, if the Company (or its
affiliate) determines that such delay is necessary in order to comply with the
requirements of Section 409A of the Internal Revenue Code. No such payment may
be delayed beyond the date that is six (6) months following the Executive’s
separation from service (as defined in Section 409A). At the end of such period
of delay, the Executive will be paid the delayed payment amounts, plus interest
for the period of any such delay. For purposes of the preceding sentence,
interest shall be calculated using the six (6) month Treasury Bill rate in
effect on the date on which the payment is delayed, and shall be compounded
daily. If the conditions of the severance exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) (or any successor Regulation thereto) are satisfied,
payment of benefits shall not be delayed for six (6) months following
termination of employment to the extent permitted under the severance exception.





--------------------------------------------------------------------------------

EXHIBIT 10.AA




16.    Miscellaneous. This Agreement is the joint and several obligation of the
Bank and Valley. The terms of this Agreement shall be governed by, and
interpreted and construed in accordance with the provisions of, the laws of New
Jersey. This Agreement supersedes all prior agreements and understandings with
respect to the matters covered hereby, including expressly any prior agreement
with the Company concerning change in control benefits. The amendment or
termination of this Agreement may be made only in a writing executed by the
Company and the Executive, and no amendment or termination of this Agreement
shall be effective unless and until made in such a writing. This Agreement shall
be binding upon any successor (whether direct or indirect, by purchase, merge,
consolidation, liquidation or otherwise) to all or substantially all of the
assets of the Company. This Agreement is personal to the Executive and the
Executive may not assign any of the Executive’s rights or duties hereunder but
this Agreement shall be enforceable by the Executive’s legal representatives,
executors or administrators. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.





--------------------------------------------------------------------------------

EXHIBIT 10.AA




IN WITNESS WHEREOF, Valley National Bank and Valley National Bancorp each have
caused this Agreement to be signed by their duly authorized representatives
pursuant to the authority of their Boards of Directors, and the Executive has
personally executed this Agreement, all as of the day and year first written
above.


ATTEST:
VALLEY NATIONAL BANCORP
 
 
 
 
_________________________
 
By: ___________________________
Alan D. Escrow, Secretary
Gerald H. Lipkin, Chairman
 
 
and Chief Executive Officer
 
 
 
 
ATTEST:
 
VALLEY NATIONAL BANK
 
 
 
 
_____________________
 
 
 
Alan D. Escrow, Secretary
By: ___________________________
 
 
Gerald H. Lipkin, Chairman
 
 
and Chief Executive Officer
WITNESS:
 
 
 
 
 
 
 
_________________________
 
________________________________
 
 
[EMPLOYEE NAME], Executive








